DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       In the preliminary amendment filed on 09/02/2020, claims 1-19 are cancelled and are replaced with claims 20-38. Currently claims 20-38 are presented for examination.

Claim Rejections - 35 USC § 102

3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.        Claim(s) 20, 21, 23, 24, 26 and 34- 36 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Holmgren et al. (PG Pub NO 2013/0155027).

As in claim 20, Holmgren et al. discloses a touch sensing apparatus comprising: 
a panel that defines a touch surface (Fig 10 item 800, Fig 18 & Fig 40 item 637) discloses surface of display screen wherein touch input is applied, 
a plurality of emitters and detectors arranged along a perimeter of the panel, (Fig 10 and Par 0200) discuses plurality of emitters (200) and detectors (300) arranged along the perimeter of the panel (800)
a light directing arrangement arranged adjacent the perimeter (Fig 18 item 408), wherein the emitters are arranged to emit a respective beam of emitted light (Fig 18 item 101 emitted light from emitter) and the light directing arrangement is arranged to direct the light along a light path from the emitters to the touch surface, (Fig 18 item 408 and Fig 40 item 450) discloses light directing arrangement arranged adjacent the perimeter used to direct the light along a light path from the emitters to the touch surface 
wherein the light directing arrangement comprises a diffusive light scattering element arranged in the light path. (Fig 40 item 445) discloses light directing arrangement (450) comprises a diffusive light scattering element (445) arranged for scattering incoming light beams 100 from an emitter 200.

As in claim 21, Holmgren et al. discloses the touch sensing apparatus according to claim 20, wherein the light directing arrangement comprises a light guide component and wherein the emitted light enters the light guide component at a first surface and exits the light guide component at a second surface. (Fig 40 item 450) discloses light guide wherein emitted light enters at a first surface and exits out at a second surface.

As in claim 23, Holmgren et al. discloses the touch sensing apparatus according to claim 21, wherein the diffusive light scattering element is a transmissive diffusor and is arranged at the first surface so that the light is diffused when entering the light guide component. (Fig 40 item 445) discloses diffusive light scattering element is a transmissive diffusor and is arranged at the first surface to diffuse light entering the guide.

As in claim 24, Holmgren et al. discloses the touch sensing apparatus according to claim 21, wherein the diffusive light scattering element is a transmissive diffusor and is arranged at the second surface so that the light is diffused when exiting the light guide component. (Fig 45 item 466) discloses diffusive light scattering element is a transmissive diffusor arranged at the second surface to diffuse light exiting the light guide.
 

As in claim 26, Holmgren et al. discloses the touch sensing apparatus according to claim 21, wherein the diffusive light scattering element is bulk scattering particles in the  light to deviate from a straight trajectory by one or more localized non- uniformities inside an object (i.e. light guide component).

As in claim 34, Holmgren et al. discloses the touch sensing apparatus according to claim 20, wherein the light directing arrangement further comprises an angular filter structure arranged in the light path and configured to restrict the light in said light path to a determined angular range in relation to the touch surface. (Fig 40) discloses light directing arrangement further comprises an angular filter structure (455) arranged in the light path and configured to restrict the light in a path toward surface of touch input.

As in claim 35, Holmgren et al. discloses the touch sensing apparatus according to claim 34, wherein the angular filter structure comprises a longitudinal portion extending in a direction parallel with the touch surface. (Fig 40- 41) discloses the angular filter structure (455) comprises a longitudinal portion extending in a parallel direction to the touch surface (637)

As in claim 36, Holmgren et al. discloses the touch sensing apparatus according to claim 35, wherein the longitudinal portion is arranged between the touch surface and a frame element extending above the touch surface to form a transparent sealing portion therebetween. (Fig 40- 41) discloses the longitudinal portion of angular filter structure (455) arranged between the touch surface (637) and a frame element (827) extending 


Claim Rejections - 35 USC § 103

6.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.        Claim(s) 22, 25, 27-33, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmgren et al. (PG Pub NO 2013/0155027) in view of Wassvik et al (PG Pub NO 2018/0267672)

As in claim 22, Holmgren et al. discloses the touch sensing apparatus according to claim 21, (Fig 40 item 445) discloses diffusive light scattering element is arranged at a 

As in claim 25, Holmgren et al. in view of Wassvik et al discloses the touch sensing apparatus according to claim 22, wherein the diffusive light scattering element comprises at least one of an engineered diffusor, a substantially Lambertian diffusor, or a coating. (Holmgren et al, Fig 40 item 445 and Par 0255) discloses the diffusive light scattering element comprises patterns of micro-lenses etched (i.e. engineered diffusor)

As in claim 27, Holmgren et al. discloses the touch sensing apparatus according to claim 20, (Fig 40 item 445) discloses diffusive light scattering element; but fails to disclose the diffusive light scattering element provides a reflector surface. However, Wassvik et al (Par 0047 and Fig 3, 9) discloses reflector surface 80 is a diffusive reflecting surface. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to use reflective diffusor to makes the optical system less 

As in claim 28, Holmgren et al. in view of Wassvik et al discloses the touch sensing apparatus according to claim 27, wherein the diffusive light scattering element comprises at least one of a structured reflector surface, a substantially Lambertian diffusor, a film or coating, and a surface of a component. (Holmgren et al, Fig 40 item 445 and Par 0255) discloses the diffusive light scattering element comprises patterns of micro-lenses etched (i.e. structured reflector surface)
As in claim 29, Holmgren et al. in view of Wassvik et al discloses the touch sensing apparatus according to claim 27, wherein the diffusive light scattering element provides a reflector surface with a specular component of less than 5-10%.  (Wassvik et al, Par 0047) discloses reflector surface with a specular component of less than 5-10% (i.e. providing a scattering of greater than 90%).  
As in claim 30, Holmgren et al. in view of Wassvik et al discloses the touch sensing apparatus according to claim 28, wherein the reflector surface comprises a grooved surface and wherein the grooves are orientated from a top edge to a bottom edge of the reflector surface such that the scattered light is primarily directed to the touch plane. (Holmgren et al., Fig 40 item 445 and Par 0255) discloses the diffusive light scattering element comprises patterns of micro-lenses etched (i.e. grooved surface) and (Wassvik et al, Par 0047) discloses reflector surface being lambertian diffusive reflecting surface

As in claim 31, Holmgren et al. in view of Wassvik et al discloses the touch sensing apparatus according to claim 30, wherein the grooves are formed from scratching or brushing. (Holmgren et al., Fig 40 item 445 and Par 0255) discloses said diffusive light scattering element having etched surface (i.e. scratching or brushing)

As in claim 32, Holmgren et al. in view of Wassvik et al discloses the touch sensing apparatus according to claim 30, wherein the reflector surface is a anodized metal. (Wassvik et al, Par 0047) discloses reflector surface include Titanium oxide paint or Microcellular foamed reflector MCPET

As in claim 33, Holmgren et al. in view of Wassvik et al discloses the touch sensing apparatus according to claim 30, wherein the reflector surface is formed from a sheet metal. (Wassvik et al, Par 0047) discloses reflector surface include Titanium oxide. Thus, it would have been an obvious design choice to make said reflector surface formed from a sheet metal to yield same predictable outcome.

As in claim 37, Holmgren et al. in view of Wassvik et al discloses the touch sensing apparatus according to claim 33, wherein the diffusive light scattering element is arranged in the light path between the emitters and the angular filter structure. (Holmgren et al, Fig 40) discloses diffusive light scattering element (445) is arranged between the emitters (200) and 

As in claim 38, Holmgren et al. discloses the touch sensing apparatus according to claim 20, wherein the diffusive light scattering element comprises black anodized aluminum. (Wassvik et al, Par 0047) discloses reflector surface that is diffusive reflecting surface include Titanium oxide paint or Microcellular foamed reflector MCPET. Thus, it would have been an obvious design choice to make said reflector surface comprises black anodized aluminum to yield same predictable outcome.

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                02/10/2022